Kupferman, J. (concurring).
I concur in the result. However, I cannot agree that an affidavit by an attorney “is of no probative value and avails little ”. (See Merker v. Merker, 8 A D 2d 706 [1st Dept., 1959].) In many situations, the facts themselves avail little without a logical rendering and interpretation, which is a lawyer’s function. The guardian here has presented an analytical forthright interpretation. It is simply that on an over-all basis, and in view of the broad discretion given the trustees by the indenture, that\we grant petitioners’ motion for summary judgment and dismiss-the objections.
Markewich, Nunez and Murphy, JJ., concur with McGivern, J. P.; Kupferman, J., concurs in an opinion.
Order, Supreme Court, New York County, entered on September 13,1971, unanimously modified, on the law, to grant petition*263ers’ motion for summary judgment, dismissing the objections filed by the guardian ad litem, to dismiss said objections, and, as so modified, the order is affirmed, without costs and without disbursements, and the cross appeal dismissed.